Title: From Thomas Boylston Adams to John Quincy Adams, 6 December 1804
From: Adams, Thomas Boylston
To: Adams, John Quincy



Quincy. 6 December 1804

Your letter of the 26th: is So copiously answered that I shall reserve my fire for a future occasion, when I hope to be better able to write than I am now. I have been seized furiously by the Nose within a few days, by a fretful & provoking tumour, which has made me fell more indisposed than I have for a twelvemonth. It has distorted my face rather unluckily, just at this time, & moreover so swoln my upper lip as to make it unfit for exercise—This is the unkindest cut of all.
My Mother is, for her, quite cleverly—
Your’s
